Title: To James Madison from the Republican Citizens of Worcester County, Maryland, 8 September 1812 (Abstract)
From: Republican Citizens of Worcester County
To: Madison, James


8 September 1812. “Whereas certain Resolutions have recently been entered into by a part of our Fellow Citizens on Tuesday the 25th. Ultimo. at this place, calculated to impress a belief, that the public sentiment in this section of the United States, is Inimical to the present administration of our Government. Holding as we do a deep stake in the interest of this Community and viewing the dangerous Effects that may result from misguided information in this respect more especially at this important crisis, we have thought proper to assemble and express to our Fellow Citizens and to the world our sentiments and Determinations. We had been taught to believe that our Revolutionary War had placed this Nation in an equal Attitude with the other nations of the Earth. That to be Independent we are entitled exclusively to our territorial Possessions. To Choose our own Form of Government, and to administer it in our own way for our own common good. To participate in those Rights that were common to the other Nations of the Earth, and to enjoy unmolested the blessings that Heaven in his wisdom hath bestowed within the reach of the sons of Men. A retrospective view of the Transactions on the Theatre of the world for a few years past will show how far those Rights have been respected by Nations that called themselves civilized. We have seen two Nations engaged in a War of extermination conducted with unrelenting severity. As Belligerents they have assumed rights incompatable with the Peace and dignity of other States that wished to stand on Neutral Ground. By their orders and Decrees the rights of Neutral Trade have been violated and Destroyed. We have seen the productions of our own soil Interdicted from a foreign Mast. Nations at Peace deprived of all Rights and the Commerce of the world usurped and Monopolized by Belligerents alone. And while France in open violation of solemn Treatise has robbed us of our Property and destroyed our Ships and has delayed Indemnification for those wrongs; Great Britain under her Orders in Council has endeavoured to exact Tribute on our Commerce—has Captured and condemned our vessels and Property, Impressed our seamen to fight her Battles, has Insulted our Flag, and within the waters of our own Jurisdiction has murdered our Citizens. We have seen a Foreign Emissary sent among us, avowedly to create dissentions among our Citizens, and dismember our happy Union; We have seen Commercial Posts within our North Western Frontier established to trade with the Indian Nations. And while the Olive Branch of Peace, with the alluring Professions of Friendship are held out, we have seen the savages urged on to Massacre with unrelenting Fury the women and Children of our Peaceful Borders. We have sought redress for our Injuries by Pacific Negotiation—our incessant remonstrances have been answerd by additional wrongs, and new aggressions on our Rights—and while a piratic warfare has been carried on against our Peaceful Commerce, and Insults and Injuries heaped upon us, the Door of Reconciliation has been constantly kept open. To redress our Wrongs the Government of our Country has in it’s wisdom sought the last resort of Nations; we have appealed to the god of Battles for the Justice of our cause. We deplore the necessity of a measure that involves us in the destructive horrors of War—a War of Defence in support of our invaluable Rights and Privileges and shall hail the return of Peace as the Harbinger of the future glory of our rising Empire. Under the wise Administration of our Government, we are proud to say that the Growth of our Country in Agriculture, Manufactures and commerce has been unparralleled in the Tide of Times. Abounding in resources our Improvements in every Branch have astonished the Whole World; The Blessings of civil and Religious Liberty in our happy Land are the Pride and Boast of our Citizens, and has become the Envy of Nations. And while the whole Energies of our Country should be exerted to repel the attacks of a Foreign foe—We Cannot but view with Indignation the attempts of Certain Factions within these United States to sow Discord among our Fellow Citizens—To Distract our Public Councils, to array Citizen against Citizen, and to Paralize the Efforts of our Government in an honorable defence of our Just Rights—Against the Hostile Aggressions of a Nation that knows no other measure of Right but her Ambition and her Power.
“Animated by that spirit, that glows in the Bosom of every Freeman that Reverences the Constitution and Laws of his Country; We view with Detestation and horror certain Lawless Assemblies in Boston Plymouth and at Baltimore that in the face of the civil Authority have endangered the Peace and harmony of society by substituting violence and Force to gratify their vindictive Passions instead of resorting to the ordinary administration of Public Justice; We consider the actors in those Scenes, Enemies to all order, all Law and all Government. And while those disturbences of the Peace are under Judicial Investigation we see with regret attempts made in different parts to calumniate the fair fame of the chief Magistrate of this state the Mayor of the City of Baltimore, and other Respectable Characters by supposing them capable of Countenancing so gross an Infraction of the Laws. We repel with mingled emotions of Pity and Contempt, the base, wicked, and Mallicious Slanders on the Great Majority of the Good People of the United States, and the Public Councils of our Nation; that they could be influenced by the Tyrant of Europe in Asserting their Rights as Freemen against the aggressions of an haughty foe.
“1st. Therefore, Resolved, that as freemen we hold ourselves individially bound to co-operate with the Constituted Authorities of our Country in the legitimate Exercise of their Duties, as well to suppress internal Insurrections as to repel Foreign Invasions.
“2ndly. Resolved, That we will to the Utmost of our Power and ability, aid in carrying on the present War in which we are engage⟨d⟩ for the Defence of our Just Rights—and will never submit to the Insults and Aggressions of any Foreign Power.
“3dly. Resolved that at the Risque of every thing sacred and Dear to us as Citizens, and as men, we are determined to transmit to our Posterity that Heritage that was purchased by the Blood of our Fathers—Liberty and Independence.” In a fourth resolution, recommend four county representatives as delegates to the General Assembly. Resolve further that these resolutions be sent to the president and the governor “and that the same be printed in the Maryland Republican, The Whig, and the Star.”
